        Case 1:19-cr-00090-SPW Document 204 Filed 03/26/21 Page 1 of 1




                       IN THE UNITED STATES COURTS
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION




 UNITED STATES OF AMERICA,                   CR-19-90-BLG-SPW-1


                        Plaintiff,           ORDER EXCLUDING
                                             SPECTATORS DURING JURY
 vs.                                         SELECTION

 MEREDITH MCCONNELL,

                         Defendant.



       Due to COVID-19 restrictions, the Court is unable to provide proper social

distancing for any spectators during jury selection on March 29, 2021.

       Accordingly,IT IS HEREBY ORDERED spectators will be excluded from

jury selection on March 29, 2021. Spectators will be permitted into the courthouse

once the jury trial begins.

       DATED this             March, 2021.




                                       Jusan P. Watters
                                      United States District Judge
